—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered September 8, 1999, which, in this action seeking damages for personal injuries resulting from a slip and fall on the floor of defendant’s supermarket, granted defendant’s motion for summary judgment, unanimously affirmed, without costs.
The court properly granted defendant’s motion since plaintiff failed to rebut defendant’s showing that it had no prior notice of the existence of the patch of spilled liquid upon which plaintiff allegedly fell (Fasolino v Charming Stores, 77 NY2d 847). Concur — Nardelli, J. P., Tom, Wallach, Andrias and Saxe, JJ.